DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 25 October 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “a first communicate rate”, which the examiner believes to be a typographical error.  The term has been interpreted as “a first communication rate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (US 2015/0088514 A1, hereinafter Typrin) in view of Krishnan et al. (US 2015/0213800 A1, hereinafter Krishnan), further in view of Aldrich et al. (US 2007/0035764 A1, hereinafter Aldrich), further in view of Pugsley et al. (US 2011/0138299 A1, hereinafter Pugsley).

As to claim 1, Typrin discloses a method, comprising (see ¶0008, showing techniques, processes or methods comprising): 
analyzing, by a system comprising a processor, information relating an interaction between a first virtual assistant device and a first device associated with a first user identity to 
managing, by the system, the first virtual assistant device based on the first context of the interaction with respect to a presentation of audible words relating to an event by the first virtual assistant device to the first device associated with the first user identity based on the first context (see Fig. 4, ¶0034-0035, showing the mechanism whereby a process is initiated in step 400 that includes joining a virtual assistant to a voice communication established between a device of a first user and a  second user. At step 404 that virtual assistant (VA) may identify an utterance from within the audio of the voice communication and may invoke itself at step 407 and may further provide an audio signal to output audible content from both user devices).
Although Typrin discloses an automated assistant(s) context and protocol, the reference fails to explicitly disclose (relevant claimed limitations underlined hereinafter):
wherein the managing comprises managing a speed of an emulated voice of the virtual assistant device.  However, Krishnan discloses such a limitation (see Fig. 4, ¶0028, showing the mechanism whereby a virtual assistant adapts the volume and tempo (“speed”) of its speech based on the speech of a user interacting with the virtual assistant); and
One of ordinary skill in the art at the time of the effective filing date of the instant application would have found it obvious to combine the teachings of Typrin with the teachings of Krishnan to identify and execute methods of adaptive voice interaction for speech processing using a virtual assistant.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in  with the teachings of Krishnan so as to improve the audible communication speech processing and voice recognition of a virtual assistant such that communication between a user identity device of a user and the virtual assistant would improve communication between the two devices and a user of the communication mechanism. Krishnan improves the speech recognition of a virtual assistant as taught by Typrin.
Typrin and Krishnan fail to explicitly disclose:
in response to determining that the items of the event information relating to the event are to be communicated from the first virtual assistant device to a second virtual assistant device based on a second context of the interaction determined from the analyzing, determining, by the system, an information list that indicates the items of event information that are to be communicated by the first virtual assistant device to the second virtual assistant device, wherein the items of information comprise a first item of event information, a second item of event information, and a third item of event information that are arranged in an order in accordance with the information list.
Aldrich discloses systems and methods for managing the transfer of media between computing devices, similar to those of Typrin and Krishnan.  Furthermore, Aldrich discloses wherein the systems and methods include the use of an upload manager for coordinating the transfer of files between devices, wherein files are placed in an ordered queue for transfer without prompting by the receiving device.  See ¶ 0021 and 0050.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the virtual assistant systems and methods of Typrin and Krishnan to include the file transfer queuing of Aldrich.  One would have been 
Typrin, Krishnan, and Aldrich fail to explicitly disclose determining, by the system, that the second item of event information previously has been provided to the second virtual assistant device, wherein, based on the information list and the order, and based on the determining that the second item of event information previously has been provided to the second virtual assistant device, and without a prompting, by the second virtual assistant device, to provide the items of event information to the second virtual assistant device, the first virtual assistant device communicates the first item of even information to the second virtual assistant device, and, after communicating the first item of event information to the second virtual assistant device, bypasses communication of the second item of event information to the second virtual assistant device, and communicates the third item of event information to the second virtual assistant device.
Pugsley discloses systems and methods for providing data transfer from a list of data, similar to Typrin, Krishnan, and Aldrich.  Furthermore, Pugsley discloses wherein only data that is missing or has been changed may be transferred; existing data is excluded from transfer.  See Pugsley, ¶ 0037.  The transfer occurs without a prompt from the second (receiving) device.  See Pugsley, ¶ 0003.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Typrin, Krishnan, and Aldrich to include data transfer that omits existing data, as in Pugsley.  One would have been motivated to make such a combination for the advantage of providing an efficient way to transfer data between electric storage media.  See Pugsley, ¶ 0001.


a processor (see Typrin; Fig. 1, processor(s) 114); 
and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (see Typrin; Fig. 1, ¶ 0021, showing the mechanism whereby a memory 116 stores instruction that are executed by the processor(s) 114).

As to claims 2 and 14, Typrin, Krishnan, Aldrich, and Pugsley disclose the limitations of claims 1 and 13. Typrin, Krishnan, Aldrich, and Pugsley further disclose:
determining, by the system, that the second virtual assistant device is to communicate a portion of the event information relating to the event associated with the first user identity (see Typrin; Fig. 1, ¶0021-0022, showing the mechanism whereby a second or local virtual system device identified by 104(1) with a virtual assistant module 110 is identified to communicate information 128(2) and 128(3) associated with the user identity belonging to device 104(1) associated with user 102(1)),
and in response to determining that the second virtual assistant device is to communicate the portion of the event information, determining, by the system, that the portion of the event information is to be communicated, in a non-verbal form, between the second virtual assistant device and the first virtual assistant device (see Typrin; Fig. 1, ¶0021, showing the mechanism whereby remote computing resources 108 hosting the virtual assistant module 110 may also be associated with a telephone number. As such the join module 118 may allow the virtual assistant module 110 to join a voice communication upon a device dialing this number and conferencing in the computing resources 108 and respective client devices 104. The join module therefore enables communication that is non-verbal such as identifying telephone 

As to claim 3, Typrin, Krishnan, Aldrich, and Pugsley disclose the method of claim 2. Typrin, Krishnan, Aldrich, and Pugsley further disclose wherein the determining that the second virtual assistant device is to communicate the portion of the event information comprises determining that the second virtual assistant device is to communicate the portion of the event information based on at least one attribute associated with the second virtual assistant device (see Typrin; Fig. 1, ¶0020-0022, and ¶0028, showing the mechanism whereby, as identified above, the second virtual assistant is the virtual assistant module 110 within device 104(1) and communicates event information 128(2) and 128(3) based on at least one attribute which is the telephone number 555-555-5678 associated with the second virtual assistant within device 104(1)), 
and wherein the at least one attribute is from a group of attributes comprising a performance attribute associated with the second virtual assistant device, a network attribute associated with the second virtual assistant device, an identifier attribute presented by the second virtual assistant device, and an attribute associated with the second context (see Typrin; Fig. 1, ¶0021-0022, showing the mechanism whereby the system of Fig. 1 includes the remote and local VA’s as discussed above with associated users 102(1) and 102(2) and associated devices 104(1) and 104(2). Typrin discloses that the second VA identified with user 102(1) contains attributes associated with a telephone number, and other endpoint identifiers such as uniform resource identifiers (URIs), VoIP endpoint identifiers, session initiation protocol (SIP) identifiers and network identifiers).

As to claim 4, Typrin, Krishnan, Aldrich, and Pugsley disclose the method of claim 2. Typrin, Krishnan, Aldrich, and Pugsley further discloses: 


As to claim 5, Typrin, Krishnan, Aldrich, and Pugsley discloses the method of claim 2. Typrin, Krishnan, Aldrich, and Pugsley further disclose:
initiating, by the system, presenting the portion of the event information via an interface associated with the second virtual assistant device (see Typrin; Fig. 1, ¶0022-0025, and ¶0028, showing the mechanism whereby the second portion of the event information 128(2) is associated with the second virtual assistant identified by virtual assistant module 110 and the interface is a speech-recognition engine 122. In other examples, the invocation module 120 may await a text message or other communication from a user to invoke the components of the virtual assistant, so in this case the interface is a text based interface. The user 102(1) queries the VA for the temperature in Seattle in response to the query from user 102(2) and the VA responds to the query with 128(3)).


determining, by the system, the second context of the interaction based on the first information and second information relating to the interaction (see Typrin; Fig. 1, ¶0022-0025, and ¶0028, showing the mechanism whereby a second context in response to the first context is identified by 129(3) which is information relating to the context, in this case the response is the answer to the question and is “The High Temp in Seattle tomorrow is 72 degrees”).

As to claim 7, Typrin, Krishnan, Aldrich, and Pugsley disclose the method of claim 6. Typrin, Krishnan, Aldrich, and Pugsley further disclose: 
based on the second context (see Typrin; Fig. 1, ¶0022-0025, showing the mechanism whereby the second context is identified by the VA response 128(3)):
determining, by the system, that the virtual assistant device is to suspend the presentation of the audible words to the device; and determining, by the system, that event information relating to the event is to be communicated between the first device associated with the first user identity and a second device associated with a second user identity (see Typrin; Fig. 1, ¶0022-0025, showing the mechanism whereby the event information, in this case the query and response to the query for the temperature in Seattle, is communicated to user 102(1) and user 102(2)).

Regarding claim 8, Typrin, Krishnan, Aldrich, and Pugsley disclose the method of claim 1.  Typrin, Krishnan, Aldrich, and Pugsley further disclose wherein the first virtual assistant 

As to claim 9, Typrin, Krishnan, Aldrich, and Pugsley disclose the method of claim 1. Typrin, Krishnan, Aldrich, and Pugsley further disclose wherein the second virtual assistant device is remote from the first virtual assistant device and is associated with the first device that is associated with the first user identity, and wherein the method further comprises (see Typrin; Fig. 1, ¶0022-0025, and ¶0028, showing the mechanism whereby the virtual assistant device is a first virtual assistant as identified by device 112(1) wherein the audible words relate to an event which is identified in 128(2) and 128(3), and wherein a second virtual assistant is identified by device 104(1) with a virtual assistant module 110 and the device is associated with user 102(1) and the user identity of device 104(1) ): 
based on the second context (see Typrin; Fig. 1, ¶0028, showing the second context I 128(3)): 
determining, by the system, that a portion of the event information relating to the event is to be communicated, in a non-verbal form, between the second virtual assistant device and the first virtual assistant device simultaneously with the presentation of the audible words by the first virtual assistant device to the first device (see Typrin; ¶0009, showing the mechanism whereby in addition to the audible or verbal communication, the computing device hosting the virtual 

As to claim 11, Typrin, Krishnan, Aldrich, and Pugsley disclose the method of claim 1. Typrin, Krishnan, Aldrich, and Pugsley further disclose: 
based on the first context, modifying, by the system, at least one parameter relating to the presentation of the audible words by the first virtual assistant device to the first device to modify at least one characteristic of the presentation of the audible words (see Typrin; ¶0013, showing the mechanism whereby the virtual assistant may use voice recognition techniques to identify an invoking user. For instance, users may initially "enroll" their voice prints or signatures with the virtual assistant such that this voice print may be subsequently used to identify users based on characteristics of their speech).

As to claim 12, Typrin, Krishnan, Aldrich, and Pugsley discloses the method of claim 11. Typrin, Krishnan, Aldrich, and Pugsley further discloses wherein the at least one characteristic is selected from a group of characteristics comprising the speed of the presentation of the audible words by the first virtual assistant device to the first device, a tone of the emulated voice of the first virtual assistant device in connection with the presentation of the audible words, an inflection of the emulated voice of the first virtual assistant device in connection with the presentation of the audible words, and a cadence of the emulated voice of the first virtual assistant device in connection with the presentation of the audible words (see Krishnan; Fig. 4, ¶ 0028, showing the mechanism whereby the tempo, speed, and volume of a user’s voice is adapted to the tempo, speed, and volume of the virtual assistant such that the user may understand the speech output of the virtual assistant).


controlling a second rate of the communication of the portion of the event data between the second virtual assistant device and the first virtual assistant device to communicate the portion of the event data between the second virtual assistant device and the first virtual assistant device at a higher rate than the first rate of the presentation of the verbal words by the first virtual assistant device to the first device (see Typrin; Fig. 1, ¶ 0021-0022, showing the mechanism whereby Typrin discloses the communication mechanism between two virtual assistants (please also see above in claim 2 the details of this transaction). Although Typrin discloses the communication mechanism between two virtual assistants, it does not appear to explicitly recite the speed of communication of the virtual assistant(s), however the teachings of Krishnan can be relied upon for an explicit showing of this limitation (see Fig. 4, ¶ 0028, showing the mechanism whereby the speed and cadence or tempo of the virtual assistant(s) is adjusted based on the speech pattern, if the speech pattern is low, the virtual assistant is adjusted to be low or to slow down if the speech pattern is slow).

As to claim 16, Typrin, Krishnan, Aldrich, and Pugsley disclose the system of claim 13. Typrin, Krishnan, Aldrich, and Pugsley further disclose wherein the information relating the interaction is first information relating to the interaction, and wherein the operations comprise (see Typrin; Fig. 1, ¶0028, showing the mechanism whereby the information is information about the weather in Seattle, and wherein the operations comprise):
determining the second context of the interaction based on the first information and second information relating to the interaction (see Typrin; Fig. 1, ¶0028, showing the mechanism whereby the first context is the query about the temperature in Seattle posed to the virtual assistant 128(3) and the second content is the response from the VA with information about the weather in Seattle 128(3)).

As to claim 17, Typrin, Krishnan, Aldrich, and Pugsley discloses the system of claim 16. Typrin, Krishnan, Aldrich, and Pugsley further discloses and wherein the operations comprise (see Typrin; Fig. 1, ¶0028, showing the mechanism whereby the device is a first device 104(2) and the user identity is a first user identity associated with user 102(1), and wherein the operations comprise):
based on the second context (see Typrin; Fig. 1, ¶0028, showing the mechanism whereby the second content is identified by 128(3)): 
determining that the first virtual assistant device is to discontinue the presentation of the verbal words to the first device (see Typrin; ¶0009 and ¶0016, showing the mechanism whereby the virtual assistant may be transitioned from an audible or speech mode to an out-of-band channel, for example over email or a text message and therefore the voice or audible mode may be discontinued during the switch); 
and determining that a portion of the event data relating to the event is to be communicated, in verbal word form, between the first device associated with the first user identity and the second device associated with a second user identity, wherein at least the portion of the event data is communicated, in verbal word form, between the first device and the second device associated with the second user identity (see Typrin; Fig. 1, ¶0028, showing the mechanism whereby the event data relating to the temperature in Seattle is communicated from a first device associated with a first user identity, device 104(2) with user identity associated with user 102(2) and s second device 104(1) associated with a second user identity, namely the identity of user 102(1)).

As to claim 19, Typrin, Krishnan, Aldrich, and Pugsley combined for at least the reasons discussed above for independent claims 1 and 13.  Typrin, Krishnan, Aldrich, and Pugsley, further disclose a non-transitory machine-readable medium, comprising executable instructions .

Claims 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin, Krishnan, Aldrich, and Pugsley, as applied to claims 1, 13, and 19 above, and further in view of Walters et al. (US 2014/0244712 A1, hereinafter Walters).

As to claim 10, Typrin, Krishnan, Aldrich, and Pugsley discloses the method of claim 6. Typrin, Krishnan, Aldrich, and Pugsley further discloses wherein the second context occurs at a second time subsequent to a first time associated with the first context (see Typrin; Fig. 1, ¶0020-0025, and ¶0028, showing the mechanism whereby the second context 128(2) occurs after the first context 128(1)), 
wherein the second context relates to at least one circumstance of a group of circumstances comprising a consent is to be obtained from the first device associated with the first user identity (see Typrin; ¶0015, showing the mechanism whereby after identifying a voice command and the identity of the requesting user (and/or the identity of the user on the other end of the call), the virtual assistant may determine an action to perform in response, which may include providing an output audio signal effective to output some audible content to the user(s) during the telephone call. For instance, the output may include informing the users of a current temperature, indicating that a meeting has been scheduled, confirming that the virtual assistant has purchased requested movie tickets for the invoking user at the requested time using the user's payment information, or the like), 
a first portion of the event information relating to the event associated with the user identity is to be obtained in audible word form from the first device (see Typrin; Fig. 1, ¶0028, showing the mechanism whereby user 102(1) speaks into his device with the audible question 
and a portion of the event information is able to be communicated in a non-verbal form between virtual assistant devices, comprising the first virtual assistant device and the second virtual assistant device (see Typrin; Fig. 1, ¶0028, ¶0009 and ¶0016, showing the mechanism whereby the second portion of the content maybe considered the response whereby the computing device hosting the virtual assistant may provide this information via another channel, such as via text message, email, or any other type of push-notification service or protocol), 
and wherein the managing of the first virtual assistant device comprises, at the second time, managing the virtual assistant device based on the second context (see Typrin; Fig. 1, ¶0028 and ¶0009, showing the mechanism whereby the second content is the reply to the query from the first content and the second content is managed by the virtual assistant device such as 112(1)).
Although the combination discloses an automated assistant(s) context and protocol, it does not appear to explicitly recite:
a length of time that has transpired since receiving a response to an inquiry from the first device, but the teachings of Walters can be relied upon for an explicit showing of this limitation (see Fig. 4, ¶0095, showing the mechanism whereby Walters discloses incorporating a time-based analysis module that is used to measure and further to configure changes in time that is required by a virtual assistant to respond to a query by a user),
a number of times that the inquiry has been communicated to the first device without the response being received by the virtual assistant device from the device, but the teachings of Walters can be relied upon for an explicit showing of this limitation (see Fig. 4, ¶0096, showing the mechanism whereby a number of occurrences of various types of interactions is recorded by a report generator 454 of the virtual assistant  to keep track of responses and to identify if the query is being responded to in a reasonable amount of time).
 of providing a mechanism to properly configure and manage a virtual assistance device (see ¶0010), with a reasonable expectation of success. The motivation to combine the teachings of Typrin, Krishnan, Aldrich, and Pugsley with the teachings of Walters would be to improve the configuration and management of the virtual assistant of Typrin, Krishnan, Aldrich, and Pugsley by providing a mechanism to track the amount of time required to respond to a query and to improve the response time from the teachings of Walters.

As to claim 18, Typrin, Krishnan, Aldrich, and Pugsley discloses the system of claim 13. Typrin, Krishnan, Aldrich, and Pugsley further discloses wherein the operations comprise:
wherein the at least one attribute is selected from a group of attributes comprising the rate of the presentation of the verbal words by the virtual assistant device to the first device, a tone of the virtual voice of the virtual assistant device in connection with the presentation of the verbal words, an inflection of the virtual voice of the virtual assistant device in connection with the presentation of the verbal words, and a cadence of the virtual voice of the virtual assistant device in connection with the presentation of the verbal words (see Typrin; ¶0013, showing the mechanism whereby the virtual assistant may be trained to store speech characteristics to define a user’s voice signature which may include, pitch, toe, frequency, amplitude, grammar , or any other voice characteristic),
Although the combination discloses an automated assistant(s) context and protocol, it does not appear to explicitly recite:
based on the first context, adjusting at least one parameter relating to the presentation of the verbal words by the virtual assistant device to the first device to adjust at least one attribute of the presentation of the verbal words, but the teachings of Walters can be relied upon for an explicit showing of this limitation (see Fig. 9, ¶0173, showing the mechanism whereby processes within a virtual assistant may be prioritized such as modifying a parameter in a current environment for a task based language attribute of a virtual assistant).
One of ordinary skill in the art would have found it obvious to combine the teachings of Typrin, Krishnan, Aldrich, and Pugsley with the teachings of Walters to identify the length of time and number of occurrences to properly respond to a query posed to a virtual assistant.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Walters of providing a mechanism to properly configure and manage a virtual assistance device (see ¶0010), with a reasonable expectation of success. The motivation to combine the teachings of Typrin, Krishnan, Aldrich, and Pugsley with the teachings of Walters would be to improve the language presentation of the virtual assistant of Typrin, Krishnan, Aldrich, and Pugsley by providing a mechanism to improve the response time corresponding to language attributes by adjusting a parameter in a virtual assistant from the teachings of Walters.

As to claim 20, Typrin, Krishnan, Aldrich, and Pugsley discloses the non-transitory machine-readable medium of claim 19.  Typrin, Krishnan, Aldrich, and Pugsley, combined for at least the reasons discussed above further discloses wherein the operations further comprise: 
wherein the at least one characteristic is selected from a group of characteristics comprising the speed of the presentation of the verbal words by the virtual assistant device to the first device, a tone of  the virtual voice of the virtual assistant device in connection with the presentation of the verbal words, an inflection of the virtual voice of the virtual assistant device in connection with the presentation of the verbal words, and a cadence of the virtual voice of the 
Although the combination discloses an automated assistant(s) context and protocol, it does not appear to explicitly recite:
based on the first context, modifying at least one parameter relating to the presentation of the verbal words by the virtual assistant device to the first device to modify at least one characteristic of the presentation of the verbal words, but the teachings of Walters can be relied upon for an explicit showing of this limitation (see Fig. 9, ¶0173, showing the mechanism whereby processes within a virtual assistant may be prioritized such as modifying a parameter in a current environment for a task based language attribute of a virtual assistant).
One of ordinary skill in the art would have found it obvious to combine the teachings of Typrin, Krishnan, Aldrich, and Pugsley with the teachings of Walters to identify the length of time and number of occurrences to properly respond to a query posed to a virtual assistant.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Walters of providing a mechanism to properly configure and manage a virtual assistance device (see ¶0010), with a reasonable expectation of success. The motivation to combine the teachings of Typrin, Krishnan, Aldrich, and Pugsley with the teachings of Walters would be to improve the language presentation of the virtual assistant of Typrin, Krishnan, Aldrich, and Pugsley by providing a mechanism to improve the response time corresponding to language attributes by adjusting a parameter in a virtual assistant from the teachings of Walters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145